DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al (U.S. Pub #2018/0366513).
With respect to claim 1, Yang teaches an image sensor comprising: 
a substrate (Fig. 2, 202); 
a first photodiode (PD) (Fig. 2, 211 and Paragraph 20) having a first size in the substrate; 
a second PD (Fig. 2, 201) having a second size in the substrate, wherein the first size is different from the second size; 
a first buffer layer (Fig. 2, 233) over the substrate; 
a shield layer (Fig. 2, 235) over the first buffer, wherein the first buffer layer and the shield layer define a first recess aligned with the first PD and a second recess aligned with the second PD; and 

With respect to claim 2, Yang teaches that the first size (Fig. 2, SPD 211) is less than the second size (Fig. 2, LPD 201).
With respect to claim 7, Yang teaches that the flicker reduction layer comprises a dielectric material (Paragraph 22).
With respect to claim 9, Yang teaches that the flicker reduction layer comprises a metallic material (Paragraph 24).

With respect to claim 11, Yang teaches an image sensor comprising: a substrate (Fig. 2, 202);
a plurality of large photodiodes (LPDs) (Fig. 2, 201) in the substrate; 
a plurality of small photodiodes (SPDs) (PD) (Fig. 2, 211 and Paragraph 20) in the substrate; 
a buffer layer (Fig. 2, 233) over the substrate;
a shield layer (Fig. 2, 235) over the buffer layer, wherein the shield layer and the buffer layer define a plurality of recesses, the plurality of recesses including a first set of recesses and a second set of recesses, each recess of the first set of recesses is aligned with a corresponding LPD of the plurality of LPDs, and each recess of the second set of recesses is aligned with a corresponding SPD of the plurality of SPDs; and

With respect to claim 12, Yang teaches that the flicker reduction layer comprises a dielectric material (Paragraph 22).
With respect to claim 13, Yang teaches that the flicker reduction layer comprises a metallic material (Paragraph 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Yang et al (U.S. Pub #2016/0372507).
With respect to claim 4, Yang2018 does not teach a second buffer layer over the flicker reduction layer.  
With respect to claim 5, Yang2018 does not teach that the second buffer layer fills the second recess.
Yang2016 teaches a second buffer (Fig. 3, 340 and Paragraph 28) that fills a recess over a photodiode.
.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of JangJian et al (U.S. Pub #2014/0235008).
With respect to claim 6, Yang does not teach an anti-reflection coating between the first buffer layer and the substrate.
JangJian teaches an anti-reflection coating (Fig. 6, 114 and Paragraph 23) between the first buffer layer (Fig. 6, 116) and the substrate (Fig. 6, 102).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide an anti-reflection coating between the first buffer layer and the substrate of Yang as taught by JangJian in order to dampen light during subsequent photolithography processes (Paragraph 23). 

Allowable Subject Matter
Claims 16-20 are allowed.
Claims 3, 8, 10, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826